Opinion issued April 19, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-01016-CV
                           ———————————
       JAMES E. PHILLIPS AND VERONICA JOHNSON, Appellants
                                        V.
                   MALAK ENTERPRISES, INC., Appellee


               Appeal from the County Civil Court at Law No. 4
                            Harris County, Texas
                        Trial Court Case No. 1061166


                         MEMORANDUM OPINION

      Appellants, James E. Phillips and Veronica Johnson, have neither established

indigence, nor paid, or made arrangements to pay, the fee for preparing the clerk’s

record. See TEX. R. APP. P. 20.1 (listing requirements for establishing indigence),

37.3(b) (allowing dismissal of appeal if no clerk’s record filed due to appellant’s
fault). After being notified that this appeal was subject to dismissal, appellants did

not adequately respond.      See TEX. R. APP. P. 42.3(b) (allowing involuntary

dismissal).

      We dismiss the appeal for want of prosecution. We dismiss all pending
motions as moot.


                                     PER CURIAM


Panel consists of Justices Jennings, Massengale, and Huddle.




                                          2